--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.9

 








 
 
SETTLEMENT AND RELEASE
AGREEMENT
 
 









DAVID L. PARKER




and


OXFORD MEDIA, INC.
























EFFECTIVE DATE:
_____________, 2007







--------------------------------------------------------------------------------




SETTLEMENT AND RELEASE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



I


PARTIES


THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is entered into
effective as of the ____ day of ____________, 2007 (the “Effective Date”), by
and between DAVID L. PARKER, an individual residing in the State of California
(“Parker”); and, OXFORD MEDIA, INC., a Nevada corporation (“Oxford”). Parker and
Oxford are sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.


II


RECITALS


A.           Parker is employed by Oxford in order to render services pursuant
to the terms and conditions of an Employment Agreement with an effective date of
01 October 2005 (the “Employment Agreement”), a copy of which is attached hereto
as Exhibit II-A.


B.           Parker also currently serves on the Board of Directors of Oxford
(the “Board”).


C.           The Parties mutually desire to terminate Parker’s employment
relationship without dispute or cause, effective as of the Termination Date (as
defined in Section 4.1, below), and to terminate Parker’s status as a member of
the Board effective as of the Termination Date. Oxford conditionally offers to
do so, provided Parker (i) enters into and complies with all of the terms and
conditions of this Agreement, including but not limited to the provision of
assurances to Oxford that he will not assert any claims of any kind against
Oxford arising out of Parker’s employment with Oxford and his status as a member
of the Board; and, (ii) abides by and honors his obligations to maintain and
protect Oxford’s, and Oxford’s affiliates, subsidiaries, predecessors, parents,
related businesses and entities’ Trade Secret and Confidential Information.


D.           Parker conditionally offers to terminate his employment
relationship without dispute, effective as of the Effective Date of this
Agreement, and to terminate his status as a member of the Board effective as of
the Termination Date, in exchange for valid consideration to be transferred by
Oxford hereunder, so long as Oxford enters into and complies with all of the
terms and conditions of this Agreement, including but not limited to the
provision of assurances to Parker that Oxford will not assert any claims of any
kind against Parker and specifically identified related parties arising out of
Parker’s employment with Oxford and his status as a member of the Board.


E.           This Agreement is to specifically encompass all of the claims and
related factual and legal circumstances noted above (collectively referred to as
the “Claims”). As such, it is the intent of the Parties that their respective
rights and obligations to each other from this day forward shall be determined
exclusively under the terms of this Agreement.


F.           All Parties are desirous of settling the Claims and releasing each
other from all future liability.




1

--------------------------------------------------------------------------------




G.           NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:


III


RELEASE


3.1          Exchange. In consideration of the execution of this Agreement and
the satisfaction of the obligations of each of the respective Parties hereunder,
and other good and valuable consideration, the receipt and value of which is
hereby confirmed, Parker on the one hand, and Oxford on the other hand, shall
hereby fully, finally, and forever settle and release each other from any and
all claims, losses, fines, penalties, damages, demands, judgments, debts,
obligations, interests, liabilities, causes of action, breaches of duty, costs,
expenses, judgments and injunctions of any nature whatsoever, whether known or
unknown, arising out of or related to the relationships between the Parties
prior to the Effective Date, specifically including, but not limited to, the
Claims (cumulatively referred to as the “Released Claims”).


3.2          Complete Release and Hold Harmless. All Parties, for themselves,
itself, their heirs, executors, administrators, successors, and assigns, hereby
agree to release, discharge and hold harmless each other and the other’s
directors, employees, shareholders, managers, officers, members, affiliates,
subsidiaries, predecessors, parents, related businesses and entities, attorneys
and each of their successors and assigns from any and all known and unknown
claims of every nature and kind whatsoever which they now or hereafter may have
with respect to each other and/or the Claims, notwithstanding Section 1542 of
the California Civil Code, which provides that:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


All rights under §1542 of the California Civil Code, as well as under any other
statutes or common law principles of similar effect, are hereby expressly,
fully, knowingly, intentionally and forever waived and relinquished by the
Parties. Each Party hereby acknowledges that each understands the significance
and consequences of such waiver under §1542 of the California Civil Code, and
that each had the opportunity to seek the advice of legal counsel of its choice.


3.3          Scope of Parker’s Release. Parker further expressly understands
that the rights being waived hereunder specifically include, but are not limited
to, any and all claims under (as any of the same may be amended from time to
time) Title VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the
Civil Rights Act of 1866; Equal Pay Act; Americans with Disabilities Act; Age
Discrimination in Employment Act; Employee Retirement Income Security Act; Fair
Labor Standards Act; Family and Medical Leave Act; WARN Act; the United States
and California Constitutions; California Fair Employment and Housing Act;
California Family Rights Act; California Labor Code; any applicable California
Industrial Welfare Commission Wage Order; with respect to the foregoing
constitutional and statutory references, any comparable constitution, statute or
regulation of any other state; all claims of discrimination or harassment on
account of race, sex, sexual orientation, national origin, religion, disability,
age, pregnancy, veteran’s status, or any other protected status under any
federal or state statute; any federal, state or local law enforcing express or
implied employment contracts or covenants of good faith and fair dealing; any
federal, state or local laws providing recourse for alleged wrongful discharge
or constructive discharge, termination in violation of public policy, tort,
physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and any similar or related claim; together with
any claim under any other local, state or federal law or constitution governing
employment, discrimination or harassment in employment, or the payment of wages
or benefits, whether or not now known, suspected or claimed, which Parker ever
had, now has, or may claim to have in the future as of the date of this
Agreement. This Agreement and the scope of the release by Parker hereunder
expressly includes any statutory claims, including, but not limited to, claims
under the Age Discrimination in Employment Act (the “ADEA”) and the Older
Workers’ Benefit Protection Act (“OWBPA”), except that this Agreement does not
waive rights or claims under the ADEA which may arise after the Effective Date
of this Agreement.




2

--------------------------------------------------------------------------------




3.4          After Acquired Information. The Parties acknowledge that they may
hereafter discover information, facts, or circumstances different from or in
addition to those which they now know or believe to be true. Except as otherwise
provided herein to the contrary, this Agreement shall remain in full force and
effect in all respects notwithstanding such discovery, and the Parties expressly
accept and assume the risk of such possible additions to or differences from
those facts now known or believed to be true.


3.5          Enforceability. The enforceability of this Agreement is conditioned
upon each respective Party satisfying its respective obligations hereunder. Any
action by either Party, whether or not permitted under applicable law, (i)
constituting a material default hereunder; or, (ii) inconsistent with the
concept of the complete release envisioned hereunder, shall, in the discretion
of the other Party, constitute a material default of this Agreement rendering
null and void the complete releases hereunder and the consideration issued
hereunder.


3.6          Assignment of Released Claims. The Parties hereby covenant that
none of the Released Claims has been assigned to any other person, and that no
other person has any interest in any of the Released Claims. In the event any
other person asserts any interest with respect to the Released Claims, then the
Party breaching this covenant shall fully defend and indemnify the Party against
whom such claim is asserted for any and all damages, costs, and fees of any
kind.


3.7          Specific Exclusion. It is expressly understood that the release
contained in this Agreement does not encompass or include any of the following:


  (a)           The promises and obligations of the Parties under this
Agreement, including but not limited to the registration obligations of Oxford
under Section 5.3, below; or


  (b)           The intentionally willful, tortious, or criminal acts of either
Party after the execution of this Agreement; or


  (c)           Any and all indemnification rights available to Parker under
applicable state law, none of which shall be deemed waived by Parker hereunder.


3.8          No Admission of Liability. Notwithstanding the terms and conditions
of this Agreement, execution hereof shall in no manner or form constitute the
admission of liability or responsibility of either Party in respect to the
Claims.










3

--------------------------------------------------------------------------------




IV


EMPLOYMENT RELATIONSHIP


4.1         Voluntary Termination of Employment. The Parties agree that Parker
voluntarily accepted termination of his employment with Oxford, and that his
last day of employment by and with Oxford shall be deemed to be the 16th day of
July, 2007 (the “Termination Date”). As of the Termination Date and as
additional consideration hereunder, Parker voluntarily resigned any and all
positions he held in and with Oxford as an employee, and the Employment
Agreement shall be deemed to be terminated.


4.2         Voluntary Termination as a Board Member. The Parties agree that
Parker voluntarily accepted termination of his position as a member of the
Board, and that his last day as a member of the Board shall be deemed to be the
Termination Date noted above. As of the Termination Date and as additional
consideration hereunder, Parker voluntarily resigned his position as a member of
the Board.


4.3         Payment of Amounts Owed. The issuance of stock to be made by Oxford
to Parker pursuant to Article V shall represent all amounts due Parker for
unpaid and accrued wages and benefits, if applicable, including but not limited
to sick leave, vacation time, severance, and all other amounts which may be due
to Parker from Oxford hereafter, and Parker shall neither make, nor be entitled
to any other amounts, except as provided in Section 4.4, below.


4.4         Health Insurance. Oxford, at its sole cost and expense, shall
maintain in full force and effect the health insurance benefits provided to
Parker up to and until all of the Shares are fully registered pursuant to
Section 5.3, below. Thereafter, such coverage shall terminate, unless Parker
makes a proper election to continue such coverage under COBRA, in which case all
such benefits shall be at his sole cost and expense. Any and all other coverage
of any kind extending beyond the terms and conditions of this Agreement will be
solely at the expense of Parker and subject to the terms and conditions of the
documents governing the medical plan. It is the sole responsibility of Parker to
comply with said terms and conditions, and Oxford will have no liability for the
future failure of Parker to acquire COBRA coverage.


4.5         Express Waiver of Any Other Amounts.  Parker hereby acknowledges
that he is not entitled to receive, and will not claim, any damages, rights,
benefits, or compensation other than as expressly set forth in this Agreement.
Specifically, no vacation, benefits, earned or paid time off, or other
accrual-based benefits of any kind (“Post Termination Benefits) will accrue,
vest or otherwise be credited to Parker after the Effective Date. Parker
expressly waives, foregoes and denies any right or claim to such Post
Termination Benefits and acknowledges that no compensation, remuneration or
other form of payment or benefit is forthcoming based thereon.


/ / / / /
/ / / / /


V


STOCK ISSUANCE




4

--------------------------------------------------------------------------------




5.1         Shares. Upon execution hereof, Oxford shall issue to Parker six
million three hundred thousand (6,300,000) shares of Oxford common stock (the
“Shares”). The Shares shall be “restricted stock”, pursuant to and as that term
is commonly defined under Rule 144 under the Securities Act of 1933 (the
“Securities Act”). When issued the Shares will represent validly authorized,
duly issued, and fully paid shares of common stock of Oxford, and the issuance
thereof will not conflict with the Articles or Bylaws of Oxford or with any
outstanding warrant, option, call, preemptive right or commitment of any type
relating to Oxford’s common stock.


5.2         Exchange Agreement and Related Transactions. Parker hereby expressly
acknowledges and agrees as follows:


  (a)          He is concurrently executing a Securities Exchange Agreement (the
“Exchange Agreement”), and the Shares shall be subject to all transactions
envisioned under the Exchange Agreement, including but not limited to the
reverse stock split, which will result in the number of Shares being
significantly reduced.


  (b)          He will vote all of the Shares in favor of the reverse stock
split, as referenced on the Voting Consent attached hereto as Exhibit 5.2(b).


5.3         Registration Rights. Parker shall be afforded all rights and
remedies under that certain Registration Rights Agreement, attached hereto as
Exhibit 5.3 (the “Rights Agreement”), including but not limited to liquidated
damages. Pursuant to the Rights Agreement, the Shares shall be registered with
the Securities and Exchange Commission in accordance with the time frame and
terms and conditions under the Rights Agreement. Oxford hereby agrees to
disclose in the Rights Agreement Parker’s registration rights granted under this
Agreement.


VI


CONFIDENTIALITY AND BUSINESS RELATED PROVISIONS


6.1         Non-Disclosure of Business Information.  Parker shall not at any
time, either directly or indirectly use, divulge, disclose or communicate to any
person, firm, or corporation, in any manner whatsoever, any confidential
information concerning any matters affecting or relating to the business of
Oxford, including, but not limited to, the names, buying habits, or practices of
any of its customers, its' marketing methods and related data, the names of any
of its vendors or suppliers, costs of materials, the prices it obtains or has
obtained or at which it sells or has sold its products or services,
manufacturing and sales, costs, lists or other written records used in Oxford's
business, compensation paid to employees and other terms of employment, or any
other confidential information of, about or concerning the business of Oxford,
its manner of operation, or other confidential data of any kind, nature, or
description. The Parties hereby stipulate that as between them, the foregoing
matters are important, material, and confidential trade secrets and affect the
successful conduct of the Oxford's business and its goodwill, and that any
breach of any term of this paragraph is a material breach of this Agreement.


6.2         Return of Materials. Upon execution of this Agreement, or as soon as
practicable thereafter, Parker shall promptly deliver to Oxford all equipment,
notebooks, documents, memoranda, reports, files, samples, books, correspondence,
lists, computer disks and data bases, computer programs and reports, computer
software, and all other written, graphic and computer generated or stored
records relating to the business of Oxford which are or have been in the
possession or under the control of Parker.




5

--------------------------------------------------------------------------------




 
6.3
No Disparaging Remarks.



  6.3.1.     By Parker.  Parker agrees that he shall not make, or cause to be
made, any statement or communicate any information (whether oral or written)
that disparages or reflects negatively on Oxford. Nothing herein shall preclude
Parker from complying with a subpoena or other lawful process.


  6.3.2.     By Oxford.  Oxford agrees that it shall not make, or cause to
be made, any statement or communicate any information (whether oral or
written) that disparages or reflects negatively on Parker. It shall not be a
violation of this Section 6.3 if an employee or independent contractor of
Oxford disparages Parker or interferes with the efforts of Parker to obtain
subsequent employment outside the scope of his or her employment or without the
authority of Oxford, and Oxford shall have no liability for such unauthorized
acts. Nothing herein shall preclude Oxford from complying with a subpoena or
other lawful process.


VII


ADDITIONAL REPRESENTATIONS AND OBLIGATIONS


7.1         Consideration Period. This Agreement has been delivered to Parker on
the 10th day of July, 2007. Parker shall have twenty-one (21) days to consider
and sign this Agreement. Pursuant to Section 7.3, below, Parker has been
encouraged to seek legal counsel to consider and review this Agreement. To the
extent Parker does not use the full 21-days within which to consider signing
this Agreement, Parker’s signature hereto shall serve as Parker’s express
written waiver of this period and of any and all claims, rights, or causes of
action of any kind against Oxford of any kind arising out of Parker’s voluntary
decision to execute this Agreement and waive this consideration period.


7.2         Revocation Period. Upon execution of this Agreement, Parker shall
have seven (7) days to revoke the Agreement. Any such revocation by Parker must
be in writing and delivered to Oxford pursuant to the notice requirements under
Article VII, below. If timely revoked by Parker, this Agreement will not be
effective or enforceable, and all Parties shall be immediately released of all
obligations hereunder, with no affect on any of the claims each Party may
otherwise possess, and the Shares shall be immediately cancelled without need
for further action by Parker.


7.3         Independent Legal Counsel. The Parties to this Agreement warrant,
represent, and agree that in executing this Agreement, they do so with full
knowledge of the rights each may have with respect to the other Party, and that
each has received, or has had the opportunity to receive, independent legal
advice as to these rights. Each of the Parties has executed this Agreement with
full knowledge of these rights, and under no fraud, coercion, duress, or undue
influence.


7.4         Waiver of Age Discrimination Claim. Parker understands that the
release contained in this Agreement had to meet certain requirements to
constitute a valid release of any claims under the Age Discrimination in
Employment Act (“ADEA”), and Parker hereby represents that all such requirements
were in fact satisfied. These requirements required the following, each of which
has in fact been satisfied: (i) execution of this Agreement by Parker has been
knowing and voluntary, and free from duress, coercion and mistake of fact; (ii)
this Agreement is in writing and is understandable; (iii) this Agreement has
waived current ADEA claims explicitly; (iv) this Agreement has not waived future
ADEA claims; (v) the release by Parker hereunder of ADEA claims has been paid
for with something to which Parker was not already entitled; (vi) this Agreement
has advised Parker to consult an attorney; (vii) this Agreement has given Parker
twenty-one (21) days to consider the ADEA release contained in this Agreement;
and, (viii) this Agreement has given Parker seven (7) days within which to
revoke the ADEA release contained in this Agreement after execution.




6

--------------------------------------------------------------------------------




VIII


ADDITIONAL PROVISIONS


8.1         Executed Counterparts. This Agreement may be executed in any number
of counterparts, all of which when taken together shall be considered one and
the same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by fax or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Each of the Parties hereby expressly
forever waives any and all rights to raise the use of a fax machine or E-Mail to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or E-Mail, as a
defense to the formation of a contract.


8.2         Successors and Assigns. Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.


8.3         Article and Section Headings. The article and section headings used
in this Agreement are inserted for convenience and identification only and are
not to be used in any manner to interpret this Agreement.


8.4         Severability. Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement. If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.


8.5         Governing Law. This Agreement shall be governed by the laws of the
State of California, without giving effect to any choice or conflict of law
provision or rule (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the Superior Court
of California, County of Orange, shall be the sole jurisdiction and venue for
the bringing of such action.


8.6         Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.




7

--------------------------------------------------------------------------------




8.7         Additional Documentation. The Parties hereto agree to execute,
acknowledge, and cause to be filed and recorded, if necessary, any and all
documents, amendments, notices, and certificates which may be necessary or
convenient under the laws of the State of California.


8.8         Attorney's Fees. If any legal action (including arbitration) is
necessary to enforce the terms and conditions of this Agreement, the prevailing
Party shall be entitled to costs and reasonable attorney's fees.


8.9         Amendment. This Agreement may be amended or modified only by a
writing signed by all Parties.


 
8.10
Remedies.



  8.10.1.   Specific Performance. The Parties hereby declare that it is
impossible to measure in money the damages which will result from a failure to
perform any of the obligations under this Agreement. Therefore, each Party
waives the claim or defense that an adequate remedy at law exists in any action
or proceeding brought to enforce the provisions hereof.


  8.10.2.   Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.


8.11        Waiver. No failure by any Party to insist on the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy on a breach shall constitute a waiver of any such breach or
of any other covenant, duty, agreement, or condition.


8.12        Assignability. This Agreement is not assignable by either Party
without the expressed written consent of all Parties.


8.13        Notices. All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon telephone confirmation
of receipt of same; (d) if by mail, forty-eight (48) hours after deposit in the
United States mail, first class, registered or certified mail, postage prepaid;
(e) if by telegram, upon telephone confirmation of receipt of same; or, (f) if
by recognized commercial over-night delivery service, upon such delivery.


8.14        Time. All Parties agree that time is of the essence as to this
Agreement.


8.15        Agreement to Arbitrate. The Parties agree to cooperate and meet in
order to resolve any disputes or controversies arising under this Agreement.
Should they be unable to do so, then either may elect arbitration under the
rules of the American Arbitration Association, and both Parties are obligated to
proceed thereunder. Arbitration shall proceed in Orange County, and the Parties
agree to be bound by the arbitrator's award, which shall be a final judgment and
may be filed in the Superior Court of California, County of Orange. The Parties
consent to the jurisdiction of California Courts for enforcement of this
Agreement, and in particular this Section 8.16 and the determination and award
by arbitration. The prevailing Party shall be entitled to reimbursement for his
attorney's fees and all costs associated with arbitration. In any arbitration
proceeding conducted pursuant to the provisions of this Section, both Parties
shall have the right to conduct discovery, to call witnesses and to
cross-examine the opposing Party's witnesses, either through legal counsel,
expert witnesses or both, and the provisions of the California Code of Civil
Procedure (Right to Discovery; Procedure and Enforcement) are hereby
incorporated into this Agreement by this reference and made a part hereof.




8

--------------------------------------------------------------------------------




8.16       Waiver of Trial. IN ACCORDANCE WITH THE AGREEMENT OF THE PARTIES TO
ARBITRATE ALL DISPUTES PURSUANT TO SECTION 8.15, ABOVE, EACH PARTY HEREBY WAIVES
TRIAL IN ANY ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN. THE PROVISIONS OF THIS SECTION
8.16 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL
BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 8.16 WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.


8.17       Provision Not Construed Against Party Drafting Agreement. This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice. This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties. In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.


8.18       Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


8.19       Recitals. The facts recited in Article II, above, are hereby
conclusively presumed to be true as between and affecting the Parties.


8.20       Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


8.21       Definitional Provisions. For purposes of this Agreement, (i) those
words, names, or terms which are specifically defined herein shall have the
meaning specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to "Dollars" or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.




9

--------------------------------------------------------------------------------




IX


EXECUTION


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date set forth in Article I,
above.


THE PARTIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. ITS CONTENTS AND THE
RELEASE CONTAINED HEREIN HAVE BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS,
OR THEY HAVE VOLUNTARILY ELECTED NOT TO SEEK THE ADVICE OF AN ATTORNEY. THE
PARTIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE
ONLY PROMISES OR REPRESENTATIONS MADE TO EACH OF THE PARTIES ABOUT THIS
AGREEMENT, OR TO INDUCE THEM TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. THE PARTIES ARE SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.


PARKER:
OXFORD:
     
OXFORD MEDIA, INC.,
________________________________
a Nevada corporation
DAVID L. PARKER
 
DATED:   ________________________
   
BY:  ___________________________
 
NAME:  ________________________
 
TITLE:   ________________________
 
DATED:  _______________________



 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------